Mr. Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Appeal and erroe, § 1035*—necessity for assignment of error. There is nothing open to review where the record on appeal does not contain any assignment of errors as required by Rule 12. 2. Appeal and error, § 601*—when weight of evidence open to review. Whether the weight of evidence sustains a verdict can be considered on appeal only when the question is raised by a motion for a new trial and overruled by the trial court. 3. Appeal and error, § 601*—when weight of evidence open to review. Whether a verdict is against the weight of the evidence cannot be considered on appeal, where the record fails to show that the trial court ruled on a motion for a new trial on such ground. 4. Bills and notes, § 423*—what admissible to show acquisition of note before maturity. In an action by a bank as a subsequent holder of a note by assignment, where the defense is that it was acquired after maturity, as well as a failure of consideration, the refusal to permit the plaintiff to show by a bank examiner that on two occasions he saw the note after maturity in the files of the plaintiff bank, is not erroneous, where it did not appear that such occasions were the same as the defendant’s witnesses testified, that they saw the note unindorsed after maturity in the possession of another bank for collection. 5. Bills and notes, § 443*—when failure of consideration shown. That the consideration for a note had failed, held shown by evidence that it was given in consideration for the exclusive right to use a remedy in a certain town, and also for shares of stock of a corporation to be subsequently issued to the maker or the consideration for the note returned, where the stock was not issued him on demand, and the corporation subsequently allowed its incorporation to lapse. 6. Bills and notes, § 56*—when failure of consideration defense to note in hands of transferee after maturity. The refusal of a corporation, which thereafter allowed its incorporation to lapse, to issue shares of its stock to the maker of a note which was given in consideration thereof, renders the note unenforceable by one who acquired it after maturity.